Citation Nr: 1218258	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-12079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Propriety of the reduction from a 10 percent rating to noncompensable for recurrent subluxation of the right knee effective December 13, 2004.

2.  Propriety of the reduction from a 10 percent rating to noncompensable for recurrent subluxation of the left knee effective December 13, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO, in pertinent part, reduced the 10 percent rating for recurrent subluxation of the bilateral knees to noncompensable effective from December 13, 2004.  The Veteran filed a notice of disagreement in June 2006.  A statement of the case was issued in February 2007.  The Veteran perfected his appeal in April 2007.

The Board notes that the Veteran had also appealed the evaluation of the service-connected maxillary sinusitis; however, in the April 2007 substantive appeal, the Veteran indicated that he was no longer appealing the claim.  As such, the Board does not have jurisdiction over this matter.  38 C.F.R. § 20.302(b).   


FINDINGS OF FACT

1.  The RO was not required to notify the Veteran of the rating "reduction" for the service-connected recurrent subluxation of the bilateral knees  in accordance with 38 C.F.R. § 3.105(e) because the reduction did not result in a reduction or discontinuance of compensation payments currently being made.  

2.  An October 2005 rating reduction of the 10 percent disability evaluation for recurrent subluxation of the right knee to noncompensable effective December 13, 2004, was proper since adequate reexaminations disclosed improvement in the condition.   

3.  An October 2005 rating reduction of the 10 percent disability evaluation for recurrent subluxation of the left knee to noncompensable effective December 13, 2004, was proper since adequate reexaminations disclosed improvement in the condition.   
   

CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent schedular evaluation effective December 13, 2004, for recurrent subluxation of the right knee have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);   38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for restoration of a 10 percent schedular evaluation effective December 13, 2004, for recurrent subluxation of the left knee have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);   38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his previously assigned 10 percent disability ratings for service-connected recurrent subluxation of the bilateral knees should be reinstated.  Specifically, he asserts that he continues to suffer from instability and giving out of the bilateral knees. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the October 2005 rating reduction of the 10 percent disability evaluations for recurrent subluxation of the bilateral knees to noncompensable effective December 13, 2004, was proper since  adequate reexaminations disclosed improvement in the condition.   

Historically, service connection was awarded for recurrent subluxation of the bilateral knees in a November 2003 rating decision.  The RO awarded separate 10 percent ratings effective November 1, 2003, the day following the Veteran's discharge from active military service.  In October 2005, the RO decreased the Veteran's 10 percent disability ratings to noncompensable effective December 13, 2004.  The Veteran disagreed with reduction and initiated the instant appeal.  

Generally, when reduction in the evaluation of a service- connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. 
§ 3.105(e) (2011).

At the outset, despite the Veteran's arguments to the contrary, the Board finds that the RO was not required to notify the Veteran of the rating "reduction" in accordance with 38 C.F.R. § 3.105(e) because the reduction did not result in a reduction or discontinuance of compensation payments currently being made.  The Veteran was specifically notified by letter dated in October 2005 that his monthly benefits had not changed despite the reduction.  His combined evaluation would continue unchanged at the 90 percent rate and entitlement to individual unemployability was also continued.  He was further notified that he would continue to receive monthly payments at the 100 percent rate because he was unable to secure employment due to service-connected conditions.  The RO concluded that he was considered permanently and totally disabled for VA purposes.  However, this does not end the Board's inquiry.

The next question for consideration, therefore, is whether the reduction was proper based on applicable regulations.  For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344 (2011); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The Board notes that the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern reductions of rating in effect for five or more years, do not apply in this case because the 10 percent ratings for the Veteran's service-connected recurrent subluxation of the bilateral knees was in effect for a little over a year prior to the reduction.  In regard to disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. 
§ 3.344(c).

The Veteran's service-connected recurrent subluxation of the bilateral knees has been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this Code section, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned moderate recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

In this case, the medical evidence of record shows that during service in May 2001, while the Veteran complained of knee pain, there was no evidence of locking or instability.  Lachman and McMurray tests were negative.  Upon examination in September 2003, just prior to his discharge, the Veteran had a slight degree of recurrent subluxation of the bilateral knees.  Drawer and McMurray tests were normal.  However, upon re-examination in December 2004, there was no objective evidence of recurrent subluxation or lateral instability of either knee.  

The Board further finds that an October 2003 magnetic resonance imaging (MRI) revealed the ligaments were intact.  A July 2004 evaluation done by the Social Security Administration (SSA) revealed that despite complaints of knee locking and collapse, the ligaments were intact.  VA outpatient treatment records dated between 2006 and 2011 contain no objective evidence of subluxation or instability of either knee.  

The Veteran was afforded an additional VA examination in April 2011; this too was negative for objective evidence of instability or subluxation of either knee.  The medial and lateral collateral ligaments, the anterior and posterior cruciate ligaments, and medial and lateral meniscus stability tests were all within normal limits for both knees. 

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2011); Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Id.

The Veteran contends in various statements that his knees continue to be unstable and give out.  His wife additionally submitted statements indicating that she witnessed his knees giving out.  However, the objective evidence of record is to the contrary.  There was only an isolated incident of a slight degree of recurrent subluxation upon examination in September 2003, prior to the Veteran's discharge.  Adequate VA examinations in 2004 and 2011, as well as VA outpatient and SSA records dated between 2003 and 2011, contain no objective evidence of either recurrent subluxation or lateral instability of the bilateral knees.  In fact, objective and diagnostic testing show that the ligaments of the knees were stable.  Thus, the Board finds that improvement in recurrent subluxation occurred.  Id.  


Accordingly, the Board finds that the disability rating reductions effectuated by the rating decision in October 2005 were proper and the 10 percent ratings for recurrent subluxation of the bilateral knees shall not be restored.  

In closing, the Board has considered whether the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations are applicable in this case.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is arguable that the statutory provisions only apply to claims, and the present case may be viewed as one that does not involve a claim for benefits, but rather a reduction of benefits already awarded.  The Board again believes it significant to note that there has been no reduction in actual VA compensation paid to the Veteran as a result of the reductions.  Moreover, his knee disabilities continue to have 10 percent ratings under separate range of motion rating criteria.  

At any rate, it appears that a VCAA letter was in fact furnished to the Veteran in October 2008 and was followed by readjudication of the issues as evidenced by supplemental statements of the case.  Therefore, to the extent that VCAA may apply in this case, the Board finds that notice has been given and that there has also been VCAA assistance furnished as evidenced by clinical and examination records.  


ORDER

The reduction from a 10 percent rating to noncompensable for recurrent subluxation of the right knee effective December 13, 2004, was proper and restoration is not warranted.  The reduction from a 10 percent rating to noncompensable for recurrent subluxation of the left knee effective December 13, 2004, was proper and restoration is not warranted.  The appeal is denied as to both issues. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


